Citation Nr: 0330338	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  96-29 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1944.  The appellant is the widow of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 1996 and January 1997 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.

The Board notes that the RO adjudicated the appellant's claim 
for entitlement to service connection for the cause of the 
veteran's death on a de novo basis.  A review of the record 
reveals that the RO initially denied the appellant's claim 
for service connection for the cause of the veteran's death 
by rating action in April 1995.  The RO notified the 
appellant of that decision by letter dated May 3, 1995.  The 
RO issued a second rating decision denying service connection 
for the cause of the veteran's death in January 1996.  The 
Board has considered whether the appellant's June 13, 1996 
substantive appeal could be considered a timely appeal to the 
April 1995 RO denial.  The RO issued a statement of the case 
on this issue on March 4, 1996.  As noted above, a 
substantive appeal was not received from the appellant until 
June 13, 1996.  Since a substantive appeal was not received 
from the appellant within a year of notice of the April 1995 
denial by the RO (by May 3, 1996), or within 60 days of the 
issuance of the March 4, 1996 statement of the case, the 
April 1995 RO denial of the appellant's claim for entitlement 
to service connection for the cause of the veteran's death is 
final.  See 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2003).  
Since there is a final denial with respect to the appellant's 
claim for service connection for the cause of the veteran's 
death, the issue before VA is whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for the cause of the veteran's death.  
The Board notes that the substantive appeal received on June 
13, 1996 is considered a timely appeal of the January 1996 
rating decision.


FINDINGS OF FACT

1.  By an unappealed April 1995 rating action, the RO denied 
the appellant's claim for service connection for the cause of 
the veteran's death. 

2.  Evidence received since the April 1995 rating action 
which is new, by itself or in connection with evidence 
previously assembled, is of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the claim for entitlement to service connection for the cause 
of the veteran's death.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With regard to VA's VCAA duty to notify and assist with 
respect to the appellant's claim that she has submitted new 
and material evidence to reopen her claim for service 
connection for the cause of the veteran's death, in light of 
the favorable determination contained herein, a remand for 
further development in this regard would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  There is no prejudice to the 
appellant in proceeding to consider the matter of reopening 
the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2003).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2003).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

By rating action in April 1995, the RO denied the veteran's 
claim for entitlement to service connection for the cause of 
the veteran's death.  The appellant did not appeal that 
decision.  Accordingly, that determination is final.  38 
U.S.C.A. § 7105.  In October 1995, the appellant submitted a 
new claim for entitlement to service connection for the cause 
of the veteran's death.

The Board notes that in the January 1996 rating action, the 
RO apparently found that new and material evidence had been 
received to reopen the appellant's claim for service 
connection for the cause of the veteran's death, and 
adjudicated this issue on a de novo basis.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is under a legal duty in such a case to determine 
if there was new and material evidence submitted, regardless 
of the RO's action.  See Jackson v. Principi, 265 F. 3d. 1366 
(Fed. Cir. 2001).  Accordingly, the Board will initially 
adjudicate whether new and material evidence has been 
submitted to reopen the appellant's claim.  Insofar as the 
service connection claim is herein reopened, the appellant is 
not prejudiced by the Board's discussion of materiality.  See 
Bernard v. Brown, supra.

The evidence of record at the time of the April 1995 RO 
decision included the veteran's service medical records, VA 
medical records, VA examination reports and private medical 
records.  These record at that time did not include the 
veteran's terminal hospitalization records.

The evidence added to the record since the April 1995 rating 
action includes the veteran's terminal hospitalization 
records.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence of record at the time 
of the April 1995 final rating action did not contain medical 
evidence regarding treatment leading up to his death.  The 
newly submitted evidence contributes to a more complete 
picture as to the cause of the veteran's death.  Hence, the 
Board finds that new and material evidence has been received 
to reopen the claim of service connection for the cause of 
the veteran's death.


ORDER

New and material evidence having been received, the appeal to 
reopen a claim for service connection for the cause of the 
veteran's death is granted.


REMAND

In a March 2003 letter, the RO informed the appellant of the 
provisions of the VCAA, the information and evidence required 
to substantiate her claim for service connection for the 
cause of the veteran's death, and the relative 
responsibilities of the appellant and VA in developing that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter did not provide notice pursuant to VCAA 
with regard to the issue of entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1151.  

Further, in the March 2003 letter, the RO also informed the 
appellant that the case would be decided, and therefore she 
should submit the necessary information and/or evidence to 
substantiate her claim for service connection for the cause 
of the veteran's death, within 30 days of the date of the 
letter.  In a decision issued on September 22, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
shown in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 
38 U.S.C.A. § 5103(b)(1) (West 2002).  See Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2002)).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Pursuant to a claim filed in June 1996, the appellant 
contends that she is entitled to dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151.  38 U.S.C.A. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury as a result 
of VA hospitalization, medical or surgical treatment and such 
injury or aggravation results in the death of the veteran, 
dependency and indemnity compensation shall be awarded in the 
same manner as if such death were service connected.  38 
U.S.C.A. § 1151 has been amended, and the amended statute 
indicates that a showing of negligence or fault is necessary 
for entitlement to compensation for claims filed on or after 
October 1, 1997.  However, for claims filed prior to October 
1, 1997, as here, a claimant is not required to show fault or 
negligence in medical treatment. See generally Brown v. 
Gardner, 513 U.S. 115 (1994).

The appellant asserts that the veteran received long-term 
steroid treatment from VA in order to treat his service-
connected skin disability.  She maintains that this steroid 
treatment advanced the progress of the veteran's fatal lung 
cancer beyond its normal course.  She also maintains that the 
steroid treatment caused the pneumonia that led to his death.  
The appellant has submitted a July 1996 statement from the 
veteran's private treating physician on terminal 
hospitalization.  The physician stated that the steroid use 
did not cause the fatal lung cancer, but that it "probably 
did play a role in the post-operative pneumonia that led to 
the veteran's death."  No basis for the opinion was 
provided, and the physician did not define the "role" such 
treatment played in the postoperative pneumonia.  The Board 
also notes that there is an October 1996 VA medical opinion 
that the veteran's service-connected disability and treatment 
did not materially or substantially contribute to his death.  
It is not clear to the Board if the opinions indeed conflict.  
Nevertheless, the Board is of the opinion that the veteran's 
medical history, as well as the July 1996 and October 1996 
medical opinions, should be reviewed by an appropriate 
specialist, and that a medical opinion be obtained.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

2.  The RO should contact Patricia 
McCormack, M.D., at P.O. Box 192, 9 Acorn 
Path, East Quogue, New York  11942 and 
request that she clarify her opinion of 
July 23, 1996 and define the "role" she 
stated the veteran's VA steroid treatment 
played in the postoperative pneumonia, to 
include whether the steroidal treatment 
contributed substantially and materially 
to, or hastened, the veteran's death.  
After any necessary authorization from 
the appellant is received, she should be 
provided a copy of the October 1996 VA 
opinion and offered the opportunity to 
reconcile her opinion with the VA October 
1996 opinion.  Dr. McCormack should also 
be provided a copy of her July 23, 1996 
opinion.

3.  The RO should arrange for the review 
of the veteran's entire medical record by 
an appropriate medical specialist to 
determine the relationship, if any, 
between the veteran's treatment rendered 
by the VA, particularly with regard to 
steroid treatment for a skin disability, 
and the veteran's death.  The reviewer 
should provide an opinion, with degree of 
medical probability expressed, that 
discusses what role, if any, the 
treatment rendered by the VA, including 
steroid treatment, played in causing, 
contributing substantially or materially 
to, or hastening the veteran's death.  
The opinion should adequately summarize 
the relevant history and clinical 
findings, and provide a detailed 
explanation as to all medical conclusions 
rendered. 

4.  The RO should then review the claims 
file to ensure that the VA medical 
opinion complies fully with the above 
instructions, and if not, the RO should 
take corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  When the above action has been 
accomplished, the RO should re-adjudicate 
the issues on appeal, including service 
connection for the cause of the veteran's 
death, de novo.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided 
with a supplemental statement of the 
case.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



